UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1247


DR. TIEMOKO COULIBALY; DR. FATOU GAYE-COULIBALY,

                Plaintiffs - Appellants,

          v.

JP MORGAN CHASE BANK N.A.; UNITED STATES OF AMERICA; DEBORAH
K. CHASANOW, Judge; CHARLES DAY, Magistrate Judge; THEODORE
D. CHUANG, Judge; ROSENBERG & ASSOCIATES, L.L.C.; FANNIE
MAE; NRT-MID-ATLANTIC TITLE SERVICE, LLC; LONG & FOSTER REAL
ESTATE INC.; FIRST AMERICAN TITLE; FAACS; GUARDIAN FUNDING;
INTEGRATED ASSET SERVICES; SIMCOX AND BARCLAY, LLP,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. George L. Russell, III, District Judge.
(8:15-cv-03276-GLR)


Submitted:   June 21, 2016                 Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tiemoko Coulibaly, Fatou Gaye-Coulibaly, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tiemoko      Coulibaly       and    Fatou    Gaye-Coulibaly          appeal     the

district court’s order dismissing their civil action as barred

by res judicata and immunity and for failure to state a claim

under 42 U.S.C. § 1985(3) (2012).                   On appeal, we confine our

review to the issues raised in the Appellants’ brief.                            See 4th

Cir.   R.    34(b).      Because     Appellants’         informal     brief     does   not

challenge     with     specific     argument       the   bases      for   the   district

court’s disposition, Appellants have forfeited appellate review

of the court’s order.           See Williams v. Giant Food Inc., 370 F.3d
423,   430    n.4     (4th   Cir.    2004).        Accordingly,       we    affirm     the

district court’s judgment.                We grant Appellants’ motion to seal

medical documentation and deny the motion for transfer of venue.

We dispense      with    oral     argument       because      the   facts     and    legal

contentions      are    adequately        presented      in   the   materials       before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             2